Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 05/04/21.
	Claims 21, 23, 24, 26-28, 31-36, 39, 40, 42-47 are pending.
The following is an examiner’s statement of reasons for allowance: the instant claims are allowed for the reasons set forth in the remarks filed 05/04/21.  Specifically, the instant (independent) have been amended to require that the ester solvent of general formula (I) has a boiling point greater than 215°C.  Accordingly, the phenyl propionate solvent disclosed in Nagayama et al 2009/0033208 no longer falls within the claim scope.  Additionally, it is noted that the other (first) solvent species disclosed in the reference do not fall within the scope of instant general formula (I).
Newly cited US 2010/0200841 (Table 3) and US 4,460,496 (Col 3, lines 20-25) teach the addition of benzyl acetate (b.p 213°C) solvent to conductive compositions.  Such does not meet the instant boiling point requirement.  Additionally, it is noted that applicant has demonstrated that the instant solvent/functional material possess superior/unexpected results (e.g. luminance and quantum efficiency) that compositions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
June 27, 2021